        Case 1:19-cv-00151-DAD-SAB Document 60 Filed 12/08/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     JOHN WESLEY WILLIAMS,                            )   Case No.: 1:19-cv-00151-DAD-SAB (PC)
9                                                     )
                      Plaintiff,                      )
10                                                    )   ORDER DIRECTING PARTIES TO FILE
              v.                                      )   DISPOSITIVE DOCUMENTS
11
                                                      )   THIRTY DAY DEADLINE
     PILKERTEN, et.al.,
12                                                    )
                      Defendants.                     )
13                                                    )
                                                      )
14
15            Plaintiff John Wesley Williams is appearing pro se and in forma pauperis in this civil rights

16   action pursuant to 42 U.S.C. § 1983, filed on February 4, 2019.

17            On December 8, 2020, this Court conducted a settlement conference. During the settlement

18   conference, the parties reached a settlement agreement. The terms of the settlement were placed on the

19   record, all dates were vacated, and the Court retained jurisdiction for one year. (ECF No. 59.)

20            Based upon the settlement of this action, it is HEREBY ORDERED that dispositional documents

21   shall be filed within thirty (30) days of the date of service of this order.

22
23   IT IS SO ORDERED.

24   Dated:        December 8, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
